In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for nomination for the public office of Alderman of the City of Mount Vernon, the appeal is from an order of the Supreme Court, Westchester County, entered June 2, *7941969, which granted the relief sought and enjoined the respondent Board of Elections accordingly. Order affirmed, without costs, on the authority of Matter of King v. McNab (14 A D 2d 808, affd. 10 N Y 2d 887). Appellant is granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldock, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.